COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  HERMAN FULGANCE GNINIA,                         §              No. 08-19-00028-CR

                                Appellant,        §                 Appeal from the

  v.                                              §               371st District Court

  THE STATE OF TEXAS,                             §            of Tarrant County, Texas

                                Appellee.         §                (TC# 1570670R)


                                             ORDER

       The Court on its own motion ORDERS the Court Reporter for the 371st District Court of

Tarrant County to prepare and file a supplemental reporter’s record containing a certified copy of

State’s Exhibit 116 (computer diskette containing recording of defendant’s interview). The

supplemental reporter’s record is due with this Court on or before May 4, 2020.

       IT IS SO ORDERED this 22nd day of April, 2020.


                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.